Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Remarks
The issue is whether or not there is adequate written description and enablement for the claimed colorimetric sensor’s ability to distinguish different modes/types of resistance to antibiotics.  While the prior art references do teach resistant strains can be distinguished from susceptible strains based on the volatile organic compounds (VOCs) produced, the prior art references do not mention that the VOCs produced can differ based on the type of antibiotic mode of resistance.  There are no working examples that properly illustrate when antibiotic resistance is present how the VOCs produced differ based on the type of antibiotic resistance present in a strain.  Furthermore, there is no evidence that provides evidentiary support that each mode of resistance produces a specific profile of VOCs.  

Applicants argue that the specification states that the claimed method can be used to distinguish specific types/modes of antibiotic resistance.  However, the specification fails to show that the strains actually do indeed produce different VOCs depending upon the mode of resistance presence.  For example, applicants do not show that the same resistant strain will produce two distinct VOC patterns depending upon which mode of resistance is present.  Applicants have not shown that they are indeed in possession of being able to indicate the precise mode of resistance.

Applicants have not provided actual support that modes of resistance can be distinguished in samples.  Examiner is going to discuss the working examples in the specification.  Example 1 just discusses being able to determine resistance for E. coli in general, not a specific mode of resistance.  Example 2 is about determining resistance or susceptibility to Methicillin, not determining a specific type of resistance.  Example 3 deals with determining resistance versus susceptibility.  Example 4 is about distinguishing between resistance/susceptibility, not specific modes of resistance.  Essentially, the VOC profile can be used to indicate whether the cells are alive (resistant) or dead (susceptible), not what the mode of resistance is.  The specification fails to show that the claimed invention can be successfully used to distinguish different mode of resistance.  The prior art does not teach that VOCs produced can be used to indicate a precise mode/type of resistance to antibiotics.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4,6-7,11-16,28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 28 now state that a specific mode of resistance is determined by colorimetric sensor arrays that detect volatile fatty acids.    There is nothing in the specification that indicates how the various modes of resistance can be distinguished from one another by volatile fatty acids detection by the colorimetric sensor array.  Therefore, this rejection constitutes a new matter rejection.


Claims 1-2,4,6-7,11-16, 28-32  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not discuss how to distinguish the mode of resistance by analyzing volatile fatty acids.  


The factors to be considered in determining whether or not undue experimentation is required are summarized in re Wands 858 F. 2d 731, 8 USPQ2nd 1400 (Fed Cir. 1988). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not ‘experimentation.’ " (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary. Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role. For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art. Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation. In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406). Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provides a low likelihood of successfully obtaining the claimed invention with additional experimentation; however, would render the additional experimentation undue.  
Breadth of claims
The claims require culturing a sample containing a microorganism, exposing the culture medium containing a microorganism to a colorimetric sensor array that can detect volatile organic compounds, determining whether a microbe is resistant to a compound, and determining the mode of resistance (how a microorganisms is resistant) .  The mode of resistance can include the following:  an efflux pump, an enzymatic breakdown of at least one substance, an alteration of a metabolic pathway, or a modification to a cell envelope.  

Newly added claims 28-32 deal with a computerized/automated version.  

Nature of the invention: 
The invention involves detecting volatile fatty acids present with a colorimetric array in order to determine a microbe’s mode of resistance to an agent.

Newly added claims 28-32 deal with a computerized/automated version.  

State of the Prior Art:  
Although prior art references state that resistance and/or susceptibility of a microorganism to various agents can be determined by measuring volatile fatty acids, no prior art reference specifically states that the particular mode of resistance can be distinguished by measuring volatile fatty acids. 

Lim (US 20150099694) teaches that volatile fatty acids can be used in order to indicate resistance and/or susceptibility to an agent such as an antibiotic (Abstract, Paragraphs 1-16).  However, Lim does not teach a way for the colorimetric sensor array to distinguish between the modes of resistance by sensing differences in the volatile fatty acids (Abstract, Paragraphs 1-16).  

Amount of guidance provided/working examples
The specification does not provide information on how to distinguish the different modes of resistance.  The specification teaches that the volatile fatty acids can be used to determine just resistance or susceptibility.  

For example, paragraph 12 of the specification just states examples of modes of resistance that can be used by the microorganism to escape the harmful effects of an agent/antibiotic.  Paragraph 13 just states that the volatile fatty acids can be used to indicate whether an organism is susceptible or resistant.

Page 6 of the specification discusses determining the resistance or susceptibility of organism based on color change of the colorimeter.  There is no information that the mode of resistance can be detected based on the color change in the colorimeter.

There is nothing in the specification and/or working examples that illustrates how each mode of resistance can be successfully determined.   

Quantity of experimentation necessary
In order for this experiment to be valid, a person of ordinary skill in the art would need to be able to determine the mode of resistance using a colorimeter sensing array capable of detecting volatile fatty acids.  The calorimeter sensing array would need to correlate the volatile fatty acids detected with different modes of resistance.  There is no evidence in the specification and/or prior art that such technology has been developed.

	The claimed invention is not enabled because neither the specification or the prior art teach how colorimetric sensor arrays are able to determine specific modes of resistance by sensing volatile fatty acids.

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657